DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 11, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10-15, 17, 18, of U.S. Patent No.10,434,293 to Park et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same method and apparatus.
With regard to claims 1, 6-8, the ’293 patent sets forth the method as claimed by Applicant. In particular, patented claim 15 recites a method of implanting and securing a flow connector comprising the steps of inserting the proximal portion of a retention device into a first body space, inserting a flow connector through the retention device, placing a second body space over the flow connector, and connecting the proximal and distal components.
With regard to claims 2 and 3, see patented claim 16. With regard to claims 4 and 5, see patented claims 17 and 18, respectively. With regard to claims 10 and 11, see patented claim 4.
With regard to instant claims 14 and 18, patented claim 10 recites a system for coupling a first and second space within a body comprising a flow connector with a lumen, a retention device having proximal and distal ends and first and second engaging members that interlock. 
With regard to claims 15, 16, 17, 19, see patented claims 11, 12, 13, 14, respectively. 

Claims 9, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10,434,293 to Park et al in view of claims 8 and 9 of US 10,987,106 to Paris et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same method and apparatus.
With regard to claims 9 and 20, the ’293 patent does not claim a flange or a reduced profile of the flow connector. However, patent ’106 to Park recites a flow connector with a flange that is folded into a reduced configuration for implantation. Taken together, the claims reasonably suggest the limitations of the claims.  



Allowable Subject Matter
Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or suggest the method of implantation claimed by Applicant in combination with the placement of proximal and distal components and disconnection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6 September 2022